883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. FIELD, Plaintiff-Appellant,v.CITY OF MANISTIQUE, James St. Louis, William Hackney, Countyof Schoolcraft, (Commissioners) Linsey Frenette, Louis L.Lauzen, Nancy K. Veresan, Robert J. Barr, Ernest S.Hoholick, Karen M. Lafoille, Bruce E. Plackowski, Peter J.Hollenbeck, David P. Mcguire, Defendants-Appellees.
No. 89-1234.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1989.

Before BOYCE F. MARTIN, Jr., WELLFORD and MILBURN, Circuit Judges.

ORDER

1
William A. Field appeals an order of the district court which dismissed his civil rights action.  Defendants have moved to dismiss the appeal and to strike Field's brief.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Field, a Michigan prisoner, filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Michigan.  As the basis of his claims for injunctive relief and been dismissed without prejudice to plaintiff's right to refile if and when he successfully obtains habeas relief on these claims.


3
Accordingly, the motion to dismiss the appeal and strike Field's brief is hereby denied and the district court's final order dismissing plaintiff's complaint, as herein modified to be without prejudice to his right to refile, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.